Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Hoxie on 05/27/22.
The application has been amended as follows: 
Claim 8, line 4, there has been inserted a period at the end of the sentence.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant specification demonstrates that the instantly claimed specific ethoxylated fatty amines combined with carboxylic acids in polar organic solvents such as propylene glycol are unexpectedly stable. Instant specification demonstrates in paragraphs  [0049], [0060]-[0062] and Examples that the addition of either malic acid or tartaric acid to compositions of PEG-2 stearamine or PEG-3-tallow aminopropylamine in propylene glycol are stable for at least 12 months, but without the added acid, the compositions form precipitates and undergo phase separation. Prior art of record neither teaches or suggests this unexpected benefit. 

Claims 1, 4-10 and 12-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SNIGDHA MAEWALL/Primary Examiner, Art Unit 1612